UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6552


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEMETRIOS DONELL MCNEILL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:15-cr-00318-D-1)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetrios Donell McNeill, Appellant Pro Se. David A. Bragdon, Lucy Partain Brown,
Jennifer P. May-Parker, Assistant United States Attorneys, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demetrios Donell McNeill appeals the district court’s orders denying his second

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and denying

his motion for reconsideration. We have reviewed the record and conclude that the district

court did not abuse its discretion in denying McNeill’s motions. See United States v.

Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review), cert. denied, No.

21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021); see also United States v. High, 997 F.3d

181, 189 (4th Cir. 2021) (affirming district court’s order denying compassionate release

where “[t]he court’s rationale . . . was both rational and legitimate under [18 U.S.C.

§ 3553(a)]” and “the court sufficiently explained its denial to allow for meaningful

appellate review” (internal quotation marks omitted)). Accordingly, we deny McNeill’s

motion for appointment of counsel and affirm for the reasons stated by the district court.

United States v. McNeill, No. 5:15-cr-00318-D-1 (E.D.N.C. Dec. 8, 2020; Mar. 30, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2